Mr. Justice Adams delivered the opinion of the court. We-think it apparent from the evidence that the William R. White Co. was the real owner of the judgment notes at the time when the judgment by confession was rendered in the Circuit Court of McLean county. H. Clayton Dowell, an attorney, who resided in Bloomington at the time, and who caused judgment to be entered on the notes in question, testified that he was not acting for or representing the William R. White Co. when he wrote certain letters put in evidence by appellants, and which he admitted he Wrote. The letters are as follows: “Bloomington, Ill., June 7, 1904. M. A. Allen, Melrose Park, Illinois. Dear Sir: The William R. White Company, of this city, has placed in my hands for collection a $500 note, dated January 11, 1904, due three months after date, with interest at 7 per cent. This note is signed by D. M. Allen and yourself. As it is long past due, I shall be pleased to receive a draft covering the full amount by return mail. Respectfully, H. Clay Dowell.” “Bloomington, Ill., June 14, 1904. Mr. D. M. Allen, Melrose Park, Illinois. Dear Sir: I am just in receipt of a letter from Mr. W. R. White enclosing a letter from M. A. Allen in re the two notes of $500 and $450 which I hold for collection. There is no need to enter into a lengthy discussion of this matter, as you and Mrs. Allen, as I understand the matter, were both in Bloomington before the sale of territory was consummated, and made an examination of the business and signed statements that you had investigated the business and found it all right. All I have is the two notes and my instructions are to collect them. Kindly let me hear from you at once with a view to adjusting this matter. Respectfully, H. Clay Dowell.” “Bloomington, Ill., June 23, 1904. Mr. D. M. Allen, Melrose Park, Illinois. Dear Sir: On the 14th inst. I wrote you in regard to your two notes which I hold for collection. The principal of these two notes is $950, and they have been drawing interest at 7 per cent from January 11, 1904, Total amount now due on these two notes, $980.43. Unless I have a draft for this amount within the next few days, I shall be compelled to place these two notes in judgment and send an execution and have a levy made on your property. Respectfully, H. Clay Dowell.” “Bloomington, Ill., July 14, 1904. Mr. D. M. Allen, Melrose Park, Illinois. Dear Sir: I have to-day confessed judgment against you on your two notes for $1,078.25, and the costs of suit. Unless this matter is attended to at once I shall order an execution issued and a levy made on your property. Let me hear from you at once. Respectfully, H. Clay Dowell.” When confronted with these letters, Dowell said that the only explanation he could make was, that some error was made in his office. This is an explanation which fails to explain. He said he wrote all the letters himself, and it is simply inconceivable that he, an attorney, could make the mistake of saying, in substance, that the William R. White Co. was the client which had placed the notes in his hands for collection, if such were not the fact. He does not tell us who his client was, if the White Co. was not, and neither Churchill nor the White Co. was called as a witness by him, or at all, which is certainly not without significance. Dowell’s answer, that he was not acting as the representative of the White Co., may have been, and doubtless was, on the theory that the suit was in Churchill’s name as plaintiff; but this was a mere subterfuge, and does not touch the substance of the matter. We think the conclusion irresistible that H. C. Dowell acted as the attorney for the William R. White Co. in causing judgment to be entered on the notes, and that the notes were the notes of that company when judgment on them was entered. The alleged bill of sale to appellant David M. Allen from the William R. White Co. is as follows: “To whom it may concern: Whereas, William R. White of Bloomington, McLean County, Illinois, did obtain letters patent of the United States for an improvement in swinging gate. (Here follow dates of patents for different parts of the gate.) How, therefore, this indenture witnesseth, that for and in consideration of $1,500 to said company in hand paid, the receipt of which is hereby acknowledged, said company has sold and hereby set over to David M. Allen, of Melrose Park, Cook County, Illinois, all their rights, titles and interest they have in said invention as secured by said letters patent for, to and in the County of Porter, in the State of Indiana, and in no other place, to have and to hold for his own use and behalf and for the use of his legal representatives to the full end of the term (* * * for which patents were granted) as fully and entirely as the same would have been enjoyed by said company had this deed not been made. Dated this 11th day of January, 1904. The William R. White Co., By George R. Hanson.” It is alleged in the cross-bill that, prior to the sale to the appellant, D. M. Allen, the White Co. had sold to one Knapp the right to sell gates in Porter county, Indiana. Hanson, the agent of the company, who acted in making the sale to appellant, D. M. Allen, was called as a witness by the appellees, and testified that Murray, the company’s agent,.who induced appellants to go to the company’s office at Bloomington, “got $500 instead of $750, because Porter' county was a resold county. We had to pay the man for that county, then we divided. Did not tell Allen that Porter county did not belong to the White Company; don’t know the name of the man who owned it. We paid commission on the sale for $1,500; but we had to pay $500 to the owner of the county. It was listed on the card at that price, and I suppose he got it. We had to pay the $500 first to the owner of the county.” We have quoted from the abstract, but pages 206 and 207 of the record show more plainly that, at the time the William R. White Co. purported to sell to D. M. Allen “all their rights, titles and interest they have in said invention, as secured by letters patent, for, to and in the county of Porter, in the State of Indiana,” that company had no right in the said county of Porter, having previously sold their right therein to another person, and there is not in the record a particle of evidence that there was any reconveyance of the right to the White Co. by the person to whom it had been previously sold, so that D. M. Allen acquired no title by said alleged bill of sale to him. The sale, under the circumstances stated, was a fraud in law, if not in fact, and D. M. Allen got nothing for his money. It cannot, in view of the evidence, be said that the White Co. made the sale as agent for the person to whom it had previously sold the right. The bill of sale purports, in both body and signature, to be a sale by the White Co., and is wholly inconsistent with a sale by that company as agent. It does not appear from the evidence who Churchill is, or where he is, or even whether he is at all. The only witnesses who were questioned about him, one of them being an agent of the company, said they did not know him. FT either he nor White, nor any officer of the company, was produced as a witness. For the foregoing and other considerations induced by the evidence, the decree of the Circuit Court will be reversed, and the cause will be remanded to that court, with directions to enter a decree dismissing, for want of equity, the original bill, and sustaining the cross-bill of the appellants, D. M. Allen and M. A. Allen, and perpetually enjoining and restraining the appellees, F. M. Churchill and the William R. White Company, and each of them, from, by themselves or their agents, enforcing or collecting, or attempting, in any way, to enforce or collect the judgment in the Circuit Court of McLean county, Illinois, in the suit of F. M. Churchill, plaintiff, against D. M. Allen and M. A. Allen, defendants. The appellants will recover their costs in this court. Reversed and remanded, with directions.